In re Bickham, Robert L. et al.;—Plaintiff; Applying for Parish of Washington, 22nd Judicial District Court Div. E, Nos. 70,760, 72,154, 72,986.
Motion denied. Nonetheless, the trial judge may consider revisiting the previously confected case management and discovery order(s) in order to ascertain whether changes to those orders may effectuate the more expeditious movement of claims to trial. In addition, this trial court is specifically authorized at any time to ask this Court to invoke its constitutional assignment authority to assign sitting or retired judges to preside over trial flights of claims which have been scheduled for trial.